Title: To John Adams from John Quincy Adams, 28 March 1801
From: Adams, John Quincy
To: Adams, John



Dear Sir,
28. March. 1801—

I send you by this opportunity a french pamphlet entitled “Bacon, as he is; or denunciation of a french translation of his works, published at Dijon by Mr Ant. La Selle—by J. A. De Luc—Reader to the Queen of G. Britain, Fellow of the royal Societies of London & Dublin, member of the Society of naturalists at Berlin, of that of mineralogy at Jena & of several others—Professor of Philosophy and Geology at Gottingen.”
The title of this little work will perhaps strike you as curious, & upon reading it you will find its contents still more so. It has been sufficiently proved to the world, that the authors of the french Encyclopedia, were the founders of a political & anti-religious sect, the object of which has been to overthrow the Christian faith, & all the antient establishments of Government in Europe. This undertaking it is well known they accomplished in France, where they seated themselves at least for a time, upon the ruins of the throne & altar they had destroyed. Their design of spreading by the united influence of the sword & pen their doctrines & their practices over all the world, has according to the various changes in their prospects of success, been proclaimed & denied, with a voice equally loud, & in terms equally positive. This pamphlet of Mr De Luc not only furnishes abundant proof, that such was very recently, if it be not still the design of the french government, but unfolds the artifices, which they were not ashamed to use in the pursuit of their object.
The Authors of the Encyclopedia, Mr De Luc observes, though very far from intending to follow the footsteps of Lord Bacon, professed to be his disciples, & exalted him to the skies, but their object really was to withdraw the eyes of the public from him, & fix them upon themselves for the purpose of establishing principles in diametrical opposition to his.
But this artifice having been discovered, & made known to the public, the sect of Encyclopaedians encouraged by the success of the system, flattered by their founders, enlarged their views, & adopted a much bolder plan of operations. Conceiving it necessary still to retain Bacon, as their apparent leader, they hoped to escape the reproach, which their predecessors had incurred, of misrepresenting to persons, unable to consult his original works, by publishing a french translation of his works—This is the translation, of which several volumes have already appeared, & which Mr De Luc denounces.
There is an appearance of frankness & candour in this measure, behind which one would not suspect to find lurking, forgery & imposture. Under colour of a translation, to palm upon the public in the name of a national government, principles of philosophy, of theology, of morals & of politics absolutely contrary to those of the author translated, is a strategem, which honest minds would be ashamed to imagine as possible—That it has been done, Mr De Luc not only furnishes decisive proof, but he opens to the most careless observer, the manner, in which it has been done.
That the pretended translation was published with the sanction, & in some sort made by order of the french government is asserted by the editor himself. But as the object was to interpret the works of the great Bacon, for those french citizens, who had not means to study him, it became our duty, adds the translator, to begin by identifying ourselves with him, in order to be the more fully penetrated with his spirit.
Under the mask of this identification the translator had likewise assumed the voice of Bacon, & spreads over fifty four pages a general preface, a fictitious soliloqy of that great philosopher in which he makes him give an account of the views & designs, with which he composed his works. By the means of this theatrical machine, you will not be surprized to find Lord Chancellor Bacon talking the language of a determined french jacobin; to hear him rant in terms like these.
“Before it will be expedient to denounce tyrants, & offer liberty to mankind, or force them by a holy violence to accept it, we must explain to them with clearness & precision, what that liberty offered to them with the sword, or the book in the hand, is; lest they should confound it, with licentiousness, which is directly opposite, I will enable them to say for themselves what I dare not publickly tell them, for their attention will first turn itself towards that, which most interests them; that is, their rights—when once rendered capable of seeking these themselves, they will seek & course find them—they will one day find & the next learn to defend them.”
Thus without attacking directly either the throne, or the altar, which at this day stand upon each other, & resting upon the threefold basis of long ignorance, long terror, & long habits seem not to beI will show respect to both in words, while at the same time I will undermineFor the surest way to kill at one stroke royalty & priesthood, without butchering a single individual, is to endeavour by enlightening mankind to render kings & priests the flatterers and accomplices, when they despair of becoming the masters of kings, forever useless.
But in order to convert Bacon into a professor of atheism & anarchy, it was not sufficient to take his& then make an avowal of cowardice and hypocrisy. It is evident from all his writings that he never made the comparative merit of the usual political forms of government a subject of his meditation. His deep & sincere conviction of the truth of the Christian religion is manifested not only in frequent passages scattered over all his works, but in several distinct & entire treatises. Mr De Luc, shows us, that the pretended translator has got over these difficulties. The treatises by suppression & the single passages by imputing them to simulation, or by ridiculing them in a comment. The translation professes to be a complete collection, but in the specific list afterwards given several works upon religious subjects mentioned by Mr De Luc & among the rest a formal methodical, & detailed confession of faith are omitted.
The numerous passages where the translator disfigures the meaning of the author by misconstruction, or attacks it with ridicule I need not particularly mention, but there is one more material than all the because it discovers the translator’s real creed, & at the same time discovers the mode of reasoning employed by a man, who boasts of having identified himself with Bacon.
One of the chancellor’s fundamental principles continually recurring, says Mr De Luc, in various forms, through all his works, is that the studies of natural philosophy & religion should be distinctly pursued & never blended with each other; that the book of nature is the source of all physical, as the book of revelation is that of all theological knowledge; that it is absurd to look into the one, for proofs of what is only to be found in the other, and that to attempt for instance to raise a system of natural philosophy upon the book of Genesis, or that of Job, is to seek for the dead among the living. The neglect of this maxim, he complains, has been productive of much evil, & is chargeable upon many of the Greek philosophers among others. At a passage where he particularly censures Plato, for blending theology with his natural philosophy, the translator has annexed a note to this effect.
“If it be true, that the main spring of this world be God; the theory of springs being a part of Mechanics, & Mechanics a part of Physics, we are forced to mingle theology with philosophy. “It is because the natural philosophers always consider the motion of this world as produced & not to be produced; that they are not sufficiently sensible of this truth. It is therefore because their theory of motive powers is incomplete that in their general systems of physics, they say nothing of God or his equivalents.”
Here Mr De Luc very justly remarks, plain, downright, brazen faced, & marble hearted atheism is introduced in formal terms. But observe the manner of introducing it. First by a hypothetical assertion, that God is the main spring of this world, an idea to which many a reader might assent as understanding the word main spring in a metaphorical sense. Then by a second assertion, that the theory of springs is a part of mechanicks, where the word spring could only be taken literally. And finally by a conclusion drawn from this logical quibble; that God is a mechanical power. It is exactly the same fallacy of reasoning, which Dr Johnson once ridiculed as a fallacy of it, in these ludicrous lines,
If the man, who turnips cries,
Cry not when his father dies,
Tis a sign that he had rather
Have a turnip than his father.
Mr De Luc in this & various other parts of the pamphlet shews not only the real opposition between the principles of Lord Bacon, & those of his translator, but likewise the inconsistency of the translator, but likewise the inconsistency of the translator with himself; at the same time he gives us from the translator’s own words, the means of judging him, & of reconciling all his apparent inconsistencies, not with each other, but with the views, which led to this metamorphosis of Lord Bacon, & with the spirit, which presided at its accomplishment.
Thus throughout the whole soliloqy put into the mouth of Bacon, the translator appears desirous to be thought a friend & supporter of deism in religion, & of the Christian system of morality. How far the first part of these opinions is consistent with this profession of atheism, we have seen—The same self contradiction appears in different passages upon moral topics. Thus in one place he extols the “true christian religion, as a pure & sublime, a kind & precise law, consisting solely in the love of God, & our neighbour, & in actions conformable to this injunction—”—This true Christianity (he adds) as exhibited in the developement of the Sermon from the Mount will last as “long as Man, since the Nature of the human heart is the soil in which it is planted”—After reading the atheistical note, I have quoted above, what would one imagine the translator means by his pure & sublime love of God—the love of a mechanical power! the love of a main spring! This love of our neighbour, irradicably planted in the human heart may from another passage be inferred to bear equal marks of purity & sublimity. Bacon argues that the love of justice is innate in the human heart, upon which his translator remarks, that if this be true, “it is not that every individual loves to observe it to others, but that he wishes others to observe it towards himself, & if he insists that others should observe it among themselves, it is that they may likewise be just towards himself.” Thus as the translator’s deism is simple atheism, so his Christian benevolence is exclusive selfishness.
The key to all these seeming inconsistences may be found in the following sentiments, which the translator imputes to his author—“It is, says he, only by yielding a little to established prejudices, that the truths destined to destroy them can be insinuated: in order to undeceive mankind, it is necessary to win their confidence, which can only be done, by appearing at first to think like them”—Such are the real moral maxims of the translator, who under the pretence of identifying himself with Bacon, does precisely the reverse, & identifies Bacon with himself.
I need not further pursue this analysis of Mr De Luc’s pamphlet, which I am persuaded you will read with attention & interest. Nor will it escape your observation that the same system of falsification, which he has thus detected & exposed with regard to the works of Bacon, is at the same time pursued by a sect of theologians with regard to the holy scriptures. This he affirms, & undertakes to prove in a work not yet published—The writings of Bacon may be considered, as the sources of our natural, as the bible is the great source of our divine learning; if it is a melancholy prospect to observe the indefatigable industry, the fanatic enthusiasm, & the profound address with which both the great fountains of human science have been poisoned, it is at least a consolitary reflection, that equal zeal & perseverance combined with still greater ability are occupied to furnish us, with antidotes, which may neutralize the infectious venom, and enable us still to drink of the uncorrupted waters of life.
I am with unalterable affection, faithfully your’s.
